 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    CONRADO HERRERA,                                 Case No. 1:20-cv-01016 NONE JLT
12                    Plaintiff,                       ORDER DIRECTING THE CLERK OF COURT TO
                                                       ASSIGN A DISTRICT JUDGE AND TO CLOSE
13            v.                                       THIS CASE
                                                       (Doc. 23)
14    FCA US LLC,
15                    Defendants.
16

17          The parties have filed a stipulation to dismiss the action with prejudice under Federal Rules

18   of Civil Procedure Rule 41(a)(1)(A)(ii). (Doc. 23) Accordingly, the Clerk of Court is DIRECTED

19   to assign a district judge for the purpose of closing this case and then to close this action.

20
     IT IS SO ORDERED.
21

22      Dated:     May 21, 2021                               _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27
28
